Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Newly amended claims 42 and 44-45 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 42 as amended is directed to a tool (classified in B25B) whereas previously it required the fastener (classified in F16B).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42 and 44-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-38 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 3,136,203).  In considering the embodiment shown in Fig. 3, Davis discloses a removable blind fastener comprising: a main body (25) with a countersunk head including a top surface; a clamping part (40-42) aligned with and extending from head and a screw threaded member (15) engaging with the clamping part to cause the clamping part to move relative to the main body.  The head of the main body includes a grip feature in the form of an internal thread (38) in a recess formed in the top surfaces of the head independent of the screw member and flush with the head.  The ring member (37) can read as a tool.  And the head further includes anti-rotation features (which are pointed to at 22 in Figs. 1 and 2 but are also include in Fig. 3).



Response to Remarks
The replacement drawing sheets are approved.

The 112(b) rejection(s) have been withdrawn.

The prior art rejection of claims 35-38 and 40-41 over Davis is maintained unchanged.  
Applicant argues Davis does not disclose claimed grip feature formed in a recess as an undercut in a radial direction.  Applicant argues the only recess at the top of the fastener is references at 15 which does not include an undercut.  In response, the examiner agrees the recess in the bolt 15 does not have an undercut but, the claims define the recess as in the main body which is 16 in Davis and that does include a recess within the threads 38 and those threads provide an undercut similar to the instant invention.
Applicant argues the thread 38 is filled with the ring member 37 thus cannot be used to mechanically lock to a tool.  In response, the examiner disagrees because it is the ring member which is read as the tool thus the thread clearly can lock with the tool.
Applicant argues that ring member 17 cannot be read as the tool because it cannot be used “to allow the fastener to be mechanically locked to the tool to prevent separation of the fastener and tool during installation and removal of the fastener”.  In response the examiner disagrees because the ring threaded into the recess which locks it to the fastener while the fastener is being installed and removed.
The examiner maintains that claim 35 and the claims dependent therefrom are properly rejected for as last the reasons explained above.

The arguments regarding claims 42 to 44 are moot in light of those claims now being withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677